Case 2:19-bk-12504-BB        Doc 10 Filed 03/22/19 Entered 03/22/19 21:06:08              Desc
                              Main Document     Page 1 of 1




                                               Certificate Number: 15725-CAC-CC-032408551


                                                              15725-CAC-CC-032408551




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 7, 2019, at 9:54 o'clock PM EST, Edward Herzstock
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Central District of California, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 7, 2019                          By:      /s/Eris Aparicio


                                               Name: Eris Aparicio


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
